 Case 1:19-mj-00069-PAS Document 13 Filed 10/21/20 Page 1 of 1 PageID #: 41



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF RHODE ISLAND


 UNITED STATES OF AMERICA                     Criminal Number 19-mj-0069 PAS
           v.                                 FILED IN SEALED CASE
 MANISH KUMAR

                  MOTION TO PARTIALLY UNSEAL COMPLAINT

       The Government moves to unseal the complaint, arrest warrant, and cover sheet,

but to keep sealed the affidavit in support. An information has been filed, and it is

anticipated that Defendant will be filing a notice of intent to plead. Aspects of the

investigation pertaining to others remain ongoing. The Government requests that the

affidavit, which details aspects of the overall investigation, remain sealed but that the

remainder of the complaint packet be unsealed.

                                                 Respectfully submitted,

                                                 UNITED STATES OF AMERICA
                                                 By its attorneys,
                                                 AARON L. WEISMAN
                                                 United States Attorney




                                                 MILIND M. SHAH
                                                 Assistant U.S. Attorney
                                                 U.S. Attorney's Office
                                                 50 Kennedy Plaza, 8th FL
                                                 Providence, RI 02903
                                                 Tel (401) 709-5000; Fax (401) 709-5001
SO ORDERED:


/s/ Patricia A. Sullivan
PATRICIA A. SULLIVAN
UNITED STATES MAGISTRATE JUDGE


Dated: 10/21/2020
